Title: To James Madison from Return Jonathan Meigs, Jr., 1 December 1807
From: Meigs, Return Jonathan, Jr.
To: Madison, James



Sir,
Marietta (Ohio) Decr. 1t. 1807

I have to request you to inform the President of the United States, that I now resign the Office of a Judge of the Territory of Michigan, which he has been pleased to confer upon me
I must observe that I received the Commission for that office on the 4th. of July last, it having been sent to St. Louis and return’d to this place.
My Attendance at Richmond as a witness in the Case of the U S vs. A. Burr, prevented my going to Michigan.  I am with great respect & Esteem yr. Obt. St.

Return J Meigs Jr.

